This cause was submitted on February 2, 1932, and opinion rendered and filed on February 23, 1932. On March 8, 1932, and prior to the issuance of mandate, plaintiffs in error filed motion to recall and refile the opinion as of the date of submission, on account of the death of B.F. Hamilton, one of the defendants in error, on the 11th day of February, 1932. The death of said defendant in error has been suggested to this court for the first time and shown to have occurred after the submission of the cause, and before the approval of the opinion by the court. While the fact of said death between the submission and decision does not impair the validity of the judgment, in order to preserve all rights thereunder, said decision and opinion filed herein February 23, 1932, is hereby recalled and set aside, and the Clerk of this Court is directed to refile said opinion and enter the judgment of this court in this cause nunc pro tunc, as of February 2, 1932, the date when said cause was submitted. Bell v. Bell, 181 U.S. 179, 45 L. Ed. 804; Goldsborough v. Hewitt, 26 Okla. 859, 110 P. 906; Kaw Boiler Works v. Frymyer, 105 Okla. 177, 231 P. 1059.
It is so ordered.